Citation Nr: 0526857	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  96-51 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension

2.  Entitlement to a higher initial evaluation, in excess of 
10 percent, for residuals of an injury to the jaw.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from November 1979 to 
October 1992.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision dated in October 1994 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida. This determination, in 
pertinent part, denied the veteran service connection for 
hypertension and granted the veteran service connection for 
residuals of a jaw injury, rated as 10 percent disabling.  

In September 1997, the veteran testified before the 
undersigned Veterans Law Judge at a personal hearing at the 
RO. A transcript of that hearing has been associated with the 
veteran's VA claims folder.

In June 1998, March 2001, and September 2003 this matter was 
remanded to the RO for additional development.  The case has 
since been returned to the Board and is now ready for 
appellate review.

While in remand status the issues of service connection for a 
low back disability and residuals of an injury to the right 
thumb, which were part of the veteran's current appeal, were 
granted by an RO rating decision dated in May 2005. Thus, 
these issues will not be addressed in this decision.


FINDINGS OF FACT

1.  The veteran's hypertension is not of service origin.

2.  The veteran's residuals of an injury to the jaw result in 
limitation of motion to 36 mm, as well as addition functional 
impairment due to limiting pain, weakness, excess 
fatigability, and incordination.   

CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004).

2.  The scheduler criteria for a rating of 20 percent for 
residuals of an injury to the jaw have been met.   38 U.S.C.A 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, and 
Part 4, Diagnostic Code 9905 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision noted above, a July 1995 statement of 
the case and supplemental statements of the case dated in 
August 2000, November 2002, and May 2005.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on his behalf.  

Further, by way of letters dated in April 2001 and August 
2004, the RO specifically informed the veteran of the 
information and evidence needed from him to substantiate his 
claim, evidence already submitted and/or obtained in his 
behalf, as well as the evidence VA would attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA and private treatment records and 
reports of comprehensive VA examinations provided to him 
since service have been obtained and associated with his 
claims file.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  The Board 
notes that the April 2001 and August 2004 VCAA letters were 
mailed to the veteran subsequent to the appealed rating 
decision in violation of the VCAA and the veteran was not 
specifically informed to furnish copies of any pertinent 
evidence in his possession pertinent to his claims not 
previously submitted as required by 38 C.F.R. § 3.159.  

The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the chronological implementation of 
the VCAA is deemed to be harmless error.  VA has satisfied 
both its duty to notify and assist the veteran in this case 
and adjudication of this appeal at this juncture poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background.

The veteran's service medical records show that the veteran 
demonstrated a history of elevated blood pressure in service 
beginning in the early 1980's.  In June 1982 the veteran's 
blood pressure was noted as 144/98.  Blood pressure readings 
thereafter ranged from a diastolic low of 72 to a diastolic 
high of 110 and a systolic low of 116 to a systolic high of 
162.  Of 33 separate occasions between June 1982 and July 
1992 diastolic pressure was 90 or above in 26 readings and 
systolic pressure was 140 or above in 16 readings.

In March 1982 the veteran sustained trauma to the mandible 
and subsequently was evaluated for episodes of limited 
openings.  A temporomandibular joint (TMJ) panorex in March 
1983 showed probable lipping of the left condyle assessed as 
probable internal derangement.  In July 1985 the veteran was 
fitted with maxillary occlusal splint, which reportedly 
provided some benefit to the veteran.

Merits of the Claims Presented

A.  Service connection for hypertension

At his hearing in September 1997, the veteran testified that 
his current hypertension originated in service.  He said that 
his blood pressure was initially elevated in service.  He 
further testified that his elevated blood pressure in service 
did not require treatment and did not result in a diagnosis 
of hypertension.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Furthermore, where a veteran served ninety (90) days or more 
during a period of war and hypertension becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease will be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if preexisting such 
service, was aggravated therein. 38 U.S.C.A. § 1110.

If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

While the veteran's service medical records do not 
specifically diagnose the veteran as suffering from 
hypertension they clearly show a history of elevated blood 
pressure readings.  Significantly on the veteran's initial 
post service VA examination in June 1994, the veteran blood 
pressure readings were also elevated with readings of 140/92 
sitting, 145/95, recumbent and 145/95, standing.  Borderline 
hypertension was diagnosed.  Subsequent VA outpatient 
treatment records show evaluation and treatment for 
hypertension.  

The veteran was diagnostically assessed as having essential 
hypertension on VA examination in May 2003.  The veteran's VA 
examiner opined that the veteran's high blood pressure was 
not likely related to disease or injury in service.  The 
Board finds that although the veteran had a history of 
elevated blood pressures readings in service, he was never 
diagnosed as having essential hypertension in service or for 
several years after service.  Although more recently he was 
diagnosed as having essential hypertension, a VA examiner has 
indicated that it was not related to service.  Also, the 
veteran has submitted no objective medical evidence, which 
relates the currently diagnosed hypertension to service.  
Accordingly, service connection for hypertension is not 
warranted.

B.  Increased Rating for Jaw Injury Residuals

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where 
the question for consideration involves the propriety of the 
initial evaluations assigned, such as here, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required. See Fenderson v. West, 12 Vet. App. 119 (1999). 

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2004).  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

The Court has held that when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2004) must also be 
considered, and that examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare- ups." 
DeLuca v. Brown, 8 Vet.App. 202 (1995).

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance. 38 C.F.R. § 4.40.

Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes. 
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing. 38 C.F.R. § 4.45 (2004).

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  However, these 
statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.

Residuals of the veteran's jaw injury are currently rated by 
the RO on the basis of limitation of motion of 
temporomandibular articulation. 38 C.F.R. § 4.150, Diagnostic 
Code 9905. Under this provision, a 10 percent rating is 
warranted where the range of lateral excursion is 0 to 4 
millimeters (mm), or where the inter-incisal range of motion 
is 31 to 40 mm. A 20 percent rating is warranted when the 
inter-incisal range of motion is 21 to 30 mm, and a 30 
percent rating is warranted when the inter-incisal range of 
motion is 11 to 20 mm. A 40 percent rating is warranted when 
the inter-incisal range of motion is 0 to 10 mm. Diagnostic 
Code 9905.

On VA Dental examination in June 1994, the examiner noted 
that the veteran had pain in the TMJs, was unable to open his 
mouth wide, and experienced "popping" in both joints.  
Examination showed that the mandibular range of motion was 36 
mm vertical, which the examiner noted is approximately 6 mm 
less than the lower acceptable measurement and 5 mm bilateral 
excursion, which he described as acceptable.  Palpation and 
auscultation of the TMJs bilaterally revealed meniscal clicks 
accompanied by crepitus in all excursions in both joints.  
The diagnosis was internal soft tissue derangement, TMJs, 
bilaterally.

When examined by VA in February 2005, the examiner noted that 
his condition was essentially unchanged since his June 1994 
examination.  Bilateral palpation and auscultation of the 
TMJs revealed a significant meniscal click and crepitus in 
all excursions.  Vertical opening was measured at 
approximately 36 mm and lateral excursions measured at 
approximately 5 mm.  The examiner noted that as before all 
mandibular excursions are limited by pain.  The examiner 
reported that radiographic imaging demonstrated significant 
TMJ pathology with deterioration of the right and left 
condylar heads.  He noted that there was no history of a 
fracture of the veteran's mandible and therefore there can be 
no non-union or malunion.  Bilateral TMJ disorder with 
continued deterioration of the left condylar head 
radiographically and clinically no significant interval 
changes since the last examination was the diagnosis.  The 
examiner opined that the veteran's condition has resulted in 
significant functional impairment of masticatory ability 
associated with pain and discomfort during function.  He 
further opined that the veteran's condition causes severe 
painful mandibular motion and weakness particularly during 
masticatory effort as well as limiting function at all times, 
not just with flare-ups.  The examiner stated that it was not 
possible to clinically determine weakened movement, excess 
fatigability, or incoordination in terms of additional range 
of motion loss nor is it important as the veteran has all of 
these manifestations and is compromised from the perspective 
of pain during, after, and irrespective of function. 

The VA examination findings show that the veteran does not 
have limitation of motion of the temporomandibular 
articulation less than 33 mm and, thus, an evaluation in 
excess of 10 percent under Diagnostic Code 9905 based on 
measured limitation of motion is not warranted. However the 
veteran's most recent VA examiner has specifically noted that 
there is evidence of muscle weakness, incoordination, excess 
fatigability and constant pain associated with the veteran's 
service-connected disorder which has been unchanged since his 
initial VA examination and further compromises the veteran's 
functional impairment. 38 C.F.R. §§ 4.40, 4.45 (2002).  These 
additional findings warrant a 20 percent evaluation for the 
jaw injury residuals under Diagnostic Code 9905.

In reaching this decision, consideration has been given to 
the case of DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
DeLuca, the Court held that in evaluating service-connected 
disability involving a joint, consideration should be given 
to functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  
Accordingly, DeLuca held that diagnostic codes pertaining to 
range of motion do not subsume 38 C.F.R. §§ 4.40 and 4.45, 
and that the rule against pyramiding set forth in 38 C.F.R. 
§ 4.14 does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including pain during flare-ups.  Here, while there was 
objective evidence of limitation of motion less then required 
for a 20 percent evaluation under diagnostic code 9905, in 
assigning a 20 percent rating, but no more, the Board is, in 
effect, applying DeLuca by granting a higher rating based on 
limitation of function due to pain.


Other diagnostic codes fail to provide a basis for an 
increased evaluation. Specifically, the evidence does not 
demonstrate loss of mandible, loss of ramus or the loss of 
the condyloid process. 38 C.F.R. Part 4, Codes 9902, 9906, 
9908 (2004).

.
ORDER

Service connection for hypertension is denied.

A higher initial evaluation, of 20 percent, for residuals of 
an injury to the jaw is granted subject to the laws and 
regulations governing the payment of monetary benefits.




	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


